Opinion by
Judge Hargis :
The remedy at law in this case seems to be plain, adequate and *398complete, and there are no exceptional facts exhibited by the petition which would justify equitable relief or authorize the chancellor to interfere with the general statutory mode of condemnation which supersedes other modes embraced by the charter passed prior to its enactment. I Acts 1867, ch. 1175. See Chattaroi R. Co. v. Kinner, 81 Ky. 221, 5 Ky. L. 33. .

Barnett, Noble & Barnett, for appellants.


C. B. Seymour, for appellee.

Wherefore the judgment is affirmed.